M. J. Kelly, P. J.
(dissenting). 1 respectfully dissent.
I believe the record does support defendant’s contention and I further find that this is not a case of bad advice or mistaken impression only. The *198defense attorney swore on his oath that he told the defendant he would get a 20-year maximum sentence. He supported that with the recitation of conversations which took place below. I do not stand on either side of the question as to who was mistaken about those conversations. Somebody was, and lawyers and sometimes even judges make mistakes. The defendant made no mistake. He relied on what appeared to him to be a bargain and he was misled. People v Bolden, 78 Mich App 120; 259 NW2d 389 (1977), quoted in the majority opinion was a case of mistaken belief and is easily distinguishable. People v Hall, 399 Mich 288; 249 NW2d 62 (1976), is not so easily distinguishable. Having written the opinion which was reversed in Hall it would be unseemly for me to defend it but I can only reiterate that that was a sentence recommendation case and this case is somewhat different.
I have a nagging doubt or a reasonable belief that the defendant’s plea was essentially coerced. I would grant the motion to set aside the plea and would remand on the original charges.